NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALLISON VALDEZ DELACRUZ,                        No.    19-16577

                Plaintiff-Appellant,            D.C. No. 4:18-cv-00715-YGR

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                            Submitted October 7, 2021**


Before: THOMAS, Chief Judge; HAWKINS and McKEOWN, Circuit Judges.

      Allison Valdez Delacruz appeals pro se from the district court’s summary

judgement remanding her disability action to the agency for further proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion. Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir.

2014). We affirm.

      The district court did not abuse its discretion in remanding Delacruz’s

proceeding to the agency for further proceedings because the administrative law

judge failed to explain his analysis at Step Three, and because the record includes

conflicting objective medical evidence concerning the severity of Delacruz’s

condition. See id. at 1101 (“Where there is conflicting evidence, and not all

essential factual issues have been resolved, a remand for an award of benefits is

inappropriate.”); Marcia v. Sullivan, 900 F.2d 172, 176-77 (9th Cir. 1990)

(remanding to the agency for proper consideration of Step Three equivalence

because it is in a better position to evaluate the medical evidence).

      The district court did not abuse its discretion in denying Delacruz’s motion

to alter or amend the judgment. See Sch. Distr. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and grounds for reconsideration under Fed. R. Civ. P. 59(e)).

      We decline to consider Delacruz’s arguments that the agency has violated

her Eighth Amendment rights, or the Racketeer Influenced and Corrupt

Organization Act, because they are outside the scope of this court’s subject matter

jurisdiction on appeal. See 42 U.S.C § 405(g).




                                          2                                     19-16577
      Delacruz’s request for monetary sanctions, raised for the first time in her

reply brief, is denied. See, e.g., Fink v. Gomez, 239 F.3d 989, 991-92 (9th Cir.

2001) (describing the types of conduct that can provide a basis for “bad faith”).

      AFFIRMED.




                                          3                                   19-16577